Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered August 13, 2009, which granted defendant City’s motion for summary judgment dismissing the complaint, and denied plaintiffs motion to strike the answer and for summary judgment, unanimously affirmed, without costs.
The gravamen of plaintiffs complaint is that he was repeatedly denied parole on the basis of faulty information, eventually corrected by the Department of Probation, in his presentence report. Dating accrual of his claim from the last date on which plaintiffs application for parole or work release was denied, the court correctly found that plaintiff failed to file a notice of claim within the 90-day time limit imposed by General Municipal Law § 50-e; nor did plaintiff timely seek leave to file a late notice of claim. Hence, plaintiffs claim was properly dismissed. Were we to consider the merits, we would find that although several reasons were articulated by the Parole Board for denying plaintiffs applications for parole, none referred to the inaccurate information in plaintiffs presentence report, and there is no basis in this record to disturb the Board’s exercise of discretion. Although the court also dismissed what it construed, apparently on the basis of some of plaintiffs phrasing, to be a 42 USC § 1983 claim, plaintiff, on appeal, disclaims having *583advanced such a claim. In any event, we agree that the complaint fails to state a section 1983 claim. Concur — Gonzalez, P.J., Mazzarelli, Nardelli, Renwick and DeGrasse, JJ.